March 1, 2010 American Century Investments Statement of Additional Information American Century California Tax-Free and Municipal Funds California High-Yield Municipal Fund Investor Class (BCHYX) Institutional Class (BCHIX) A Class (CAYAX) B Class (CAYBX) (closed) C Class (CAYCX) California Long-Term Tax-Free Fund Investor Class (BCLTX) Institutional Class (BCLIX) A Class (ALTAX) B Class (ALQBX) (closed) C Class (ALTCX) California Tax-Free Bond Fund Investor Class (BCITX) Institutional Class (BCTIX) A Class (BCIAX) C Class (BCIYX) California Tax-Free Money Market Fund Investor Class (BCTXX) This statement of additional information adds to the discussion in the funds’ prospectuses dated January 1, 2010 and March 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at one of the addresses or telephone numbers listed on the back cover or visit American Century Investments’ Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual reports, which are delivered to all shareholders. You may obtain a free copy of the funds’ annual reports by calling
